 1 Kevin G. Little, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 E-mail: kevin@kevinglittle.com
   Telephone: (559) 342-5800
 4 Facsimile: (559) 242-2400

 5 Attorneys for Plaintiff
   LORENA GUTHRIE
 6

 7 PHILLIP A. TALBERT
   Acting United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendant
   MICHAEL CARVAJAL
13 Director of the Federal Bureau of Prisons

14

15                                IN THE UNITED STATES DISTRICT COURT

16                                  EASTERN DISTRICT OF CALIFORNIA

17

18   LORENA GUTHRIE,                               Case No. 1:18-cv-00282-BAM

19                                 Plaintiff,      STIPULATION AND ORDER
                                                   FOR AMENDING OPERATIVE COMPLAINT
20                           v.                    TO NAME ATTORNEY GENERAL
                                                   MERRICK GARLAND AS THE SOLE
21   MICHAEL CARVAJAL, Director of the             DEFENDANT
     Federal Bureau of Prisons,
22
                                   Defendant.
23

24

25

26
27

28



30
 1                                STIPULATION AND PROPOSED ORDER

 2          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the operative First Amended Complaint (ECF 19) shall be amended to name “Merrick Garland, United

 4 States Attorney General, in his official capacity,” as the sole defendant in this case in accordance with

 5 the Court’s Minute Order (ECF 93), 18 U.S.C. § 4042(a), 42 U.S.C. § 2000e-16(c), and Rules 15(a)(2),

 6 15(c)(2), and 25(d) of the Federal Rules of Civil Procedure.

 7          The naming of the Attorney General as the proper defendant does not affect or eliminate any

 8 relief that otherwise would be available in this action. Nor does it invalidate prior service of process.

 9

10 Dated: May 25, 2021                                    LAW OFFICE OF KEVIN G. LITTLE

11                                                By:     /s/ Kevin G. Little           (authorized 5/25/2021)
                                                          KEVIN G. LITTLE
12
                                                          Attorneys for Plaintiff
13                                                        LORENA GUTHRIE
14

15 Dated: May 26, 2021                                    PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                  By:     /s/ Joseph B. Frueh
17                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
18
                                                          Attorneys for Defendant
19                                                        MICHAEL CARVAJAL
                                                          Director of the Federal Bureau of Prisons
20

21

22

23

24

25

26
27

28

      STIP. & ORDER FOR AMENDING FIRST AM.               1
30    COMPL. TO NAME ATTY. GEN. GARLAND AS SOLE DEF.
 1                                                     ORDER

 2          Pursuant to the parties’ stipulation, the operative First Amended Complaint (Doc. 19) shall be

 3 amended to name “Merrick Garland, United States Attorney General, in his official capacity,” as the

 4 sole defendant in this case. The Clerk of the Court is directed to update both the docket and the caption

 5 in this case to reflect the amendment naming Merrick Garland, United States Attorney General, in his

 6 official capacity, as the sole defendant.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    May 27, 2021                               /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

      STIP. & ORDER FOR AMENDING FIRST AM.               2
30    COMPL. TO NAME ATTY. GEN. GARLAND AS SOLE DEF.
